Citation Nr: 1309378	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-03 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Jeng, Lana


INTRODUCTION

The Veteran served on active duty from October 1942 to November 1945, and from November 1950 to September 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in June and November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the current appellate claim.  In September 2012, the Board remanded this matter for further development.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded this matter in September 2012.  The Board specifically instructed the RO/AMC to "obtain information and any necessary authorization forms such that medical records pertaining to the lung disorder that are not already of record can be obtained.  After securing any necessary release, the AMC/RO [was to] obtain those records not on file."  Review of the claims folder shows that subsequent to the Board's remand, the AMC sent the Veteran two letters.  In a September 2012 letter, the AMC notified the Veteran that a VA medical facility would be contacting him to schedule an examination.  Then in an October 2012 letter, the AMC requested that the Veteran provide his intention for his refusal to attend a scheduled VA examination.  The Board notes that neither of these letters discussed or requested information to obtain additional evidence in support of the Veteran's current claim.  Notably, the AMC did not enclose a VA Form 21-4142, Authorization and Consent to Release Information, with either of the letters.  Therefore, on remand the AMC must request that the Veteran identify all outstanding treatment records pertaining to his claim for service connection for a lung disorder and send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Request that the Veteran identify all outstanding medical records for his claimed lung disorder, including any additional records from Midwest Internal Medicine, and send him a VA Form 21-4142, Authorization and Consent to Release Information.  After securing the necessary release, obtain any identified records not on file.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in January 2013, and provides an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



